Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 22, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  158789                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  DAVID R. SANDERS and HEATHER H.                                                                      Elizabeth T. Clement
  SANDERS,                                                                                             Megan K. Cavanagh,
            Plaintiffs-Appellees,                                                                                       Justices


  v                                                                SC: 158789
                                                                   COA: 338937
                                                                   Montmorency CC: 16-003949-NO
  TUMBLEWEED SALOON, INC., and
  PAINTER INVESTMENTS, INC., d/b/a
  CHAUNCEY’S PUB,
            Defendants-Appellants,
  and
  SHAWN SPOHN and ZACHARY PIERCE,
           Defendants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 30, 2018
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

         The appellants shall file a supplemental brief within 42 days of the date of this
  order addressing whether the Court of Appeals erred when it concluded that there was a
  genuine question of fact as to whether there was an attorney-client relationship between
  the plaintiffs and the attorney who sent the initial letter on their behalf to one of the
  defendants. In addition to the brief, the appellants shall electronically file an appendix
  conforming to MCR 7.312(D)(2). In the brief, citations to the record must provide the
  appendix page numbers as required by MCR 7.312(B)(1). The appellees shall file a
  supplemental brief within 21 days of being served with the appellants’ brief. The
  appellees shall also electronically file an appendix, or in the alternative, stipulate to the
  use of the appendix filed by the appellants. A reply, if any, must be filed by the
  appellants within 14 days of being served with the appellees’ brief. The parties should
  not submit mere restatements of their application papers.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 22, 2019
           s0515
                                                                               Clerk